Citation Nr: 0302313	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-01 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an additional overpayment of nonservice-connected 
disability pension benefits from January 1, 1999, to 
September 30, 2001, in the calculated amount of $1,891 was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 determination 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Manila, the Republic of the Philippines, 
which notified the veteran of an additional overpayment in 
the calculated amount $1,891.  

It is significant to note that the October 1, 2001, RO 
correspondence notified the veteran of his right to dispute 
the debt or to request a waiver of repayment, but his 
subsequent statements, in pertinent part, only addressed his 
dispute as to the amount of additional debt.  The record 
shows the issue of waiver of this additional indebtedness has 
not been considered by the Committee on Waivers and 
Compromises (Committee).  In fact, the RO construed the 
veteran's November 13, 2001, statement as withdrawing the 
issue of waiver from consideration.  Although the October 24, 
2002, brief by the veteran's accredited representative 
included waiver as a question at issue, the Board finds the 
issue listed on the title page of this decision is the only 
matter properly developed for appellate review.  

The Board notes that in correspondence dated July 10, 1998, 
the Committee addressed the veteran's dispute as to an amount 
of overpayment created and notified him that his request for 
waiver was denied.  He was notified of his appellate rights, 
but did not appeal.  In November 2000 the veteran was 
notified that his VA benefit payments from July 1, 1995, to 
September 30, 2000, had been adjusted as a result of 
corrected Department of Health and Human Services, Social 
Security Administration (SSA) payment information for this 
period.  He was also notified of his right to dispute the 
debt or to request a waiver of repayment.  In correspondence 
dated January 16, 2001, the Committee addressed the veteran's 
dispute as to the additional amount of overpayment created 
and notified him that his request for waiver was denied.  He 
was also notified of his appellate rights, but did not 
appeal.  

The veteran's statements, however, may be construed as a 
request for an audit of his paid and due VA nonservice-
connected disability benefits since July 1, 1995, and an 
accounting of the withheld benefit payments and overpayment 
recovery since March 1998.  It also appears the veteran is 
under the impression that the overpayment created during the 
July 1995 to March 1998 period was based upon an erroneous 
accounting of payments from the Western Conference of 
Teamsters Pension Trust.  Specifically, he has alleged that 
income of $7200 from the Teamsters Pension Trust, reported on 
the second page of a letter from the RO dated May 19, 1998, 
was in error.  He has stated that he reported a bonus 
received in 1998 in the amount of $600 from the Teamsters 
Pension Trust, and that that amount was erroneously construed 
by the RO as a monthly payment, rather than a single payment, 
and the $7200 figure was computed by multiplying $600 by 12 
for a yearly amount of $7200.  Although the veteran was 
previously notified that the overpayment created during the 
July 1995 to March 1998 period was the result of the failure 
to report the receipt of SSA benefit payments of the 
veteran's spouse, the Board finds an additional report 
explaining how the overpayment was determined would be 
helpful.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's receipt of payments from Prudential in 1999 
for $1,000 and in 2000 for $990 are countable annual income 
for VA purposes.

2.  Records show the veteran received VA nonservice-connected 
disability benefit payments from January 1, 1999, to 
September 30, 2001, of $18,796, but that considering his 
additional unreported annual income in 1999 and 2000 he was 
only entitled to receive $16,905; resulting in an overpayment 
of $1,891.




CONCLUSION OF LAW

An additional overpayment of $1,891 was properly created as a 
result of the veteran's receipt of additional countable 
income.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000 (Nov. 27, 2000); Gordon v. 
Principi, 15 Vet. App. 124, 129 (2001) (remanding for Board 
to consider any possible application of the VCAA to the issue 
of the timeliness of a waiver request); but see Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (holding that VCAA 
does not apply to appeal of denial of waiver of overpayment 
where denial was based on the untimeliness of the request for 
waiver).

The January 2002 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate his 
claim and of the action to be taken by VA.  As the veteran 
has been kept apprised of what he must show to prevail in 
this claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Background

In his March 1998 VA Form 21-0517, Improved Pension 
Eligibility Verification Report, the veteran noted he and his 
spouse received monthly SSA benefit payments, but that they 
had no other income or assets.  In separate correspondence, 
however, the veteran reported that he had received $600 from 
the Western Conference of Teamsters Pension Trust 
(Teamsters).  In correspondence dated in June 1998 the 
veteran explained that the $600 payment in February 1998 was 
an irregular bonus payment and did not affect his regular 
monthly Teamster payments of $74.

In correspondence dated in July 1998 the RO notified the 
veteran that his calculated monthly nonservice-connected 
disability pension payments were $487 effective from March 1, 
1998, and $537 effective from March 1, 1999.  It was noted 
that the amount of his pension was based upon the difference 
between his countable annual income and VA's maximum annual 
rate ($16,542 for the relevant time periods) divided by 12 
and rounded down to the nearest whole dollar to determine the 
monthly benefit payment.  The RO reported that his payments 
from March 1, 1998, were based upon countable annual income 
of $10,689, including his annual SSA benefits of $6,417, his 
other income of $1,488, and his spouse's annual SSA benefits 
of $2,784.  His payments from March 1, 1999, were based upon 
countable annual income of $10,089, including his annual SSA 
benefits of $6,417, his other income of $888, and his 
spouse's annual SSA benefits of $2,784.  The veteran was 
informed that he was required to notify VA immediately if he 
received any other income and that the failure to promptly 
report income changes could result in an overpayment that 
must be repaid.

In an Improved Pension Eligibility Verification Report 
received in February 1999 the veteran noted he and his spouse 
received monthly SSA benefit payments, but that they had no 
other income or assets.  

In correspondence dated in February 1999 the RO notified the 
veteran that his monthly nonservice-connected disability 
pension payments had been amended and were $537 effective 
from October 1, 1998, $546 effective from December 1, 1998, 
and $596 effective from March 1, 1999.  It was noted that 
VA's maximum annual rates were $17,142 effective from October 
1, 1998, and $17,365 effective from December 1, 1998.  The RO 
reported that his payments from October 1, 1998, were based 
upon countable annual income of $10,812, including his annual 
SSA benefits of $6,504, earned and other income of $1,488, 
and his spouse's annual SSA benefits of $2,820.  His payments 
from March 1, 1999, were based upon countable annual income 
of $10,212, including his annual SSA benefits of $6,504, his 
other income of $888, and his spouse's annual SSA benefits of 
$2,820.  The veteran was again informed that he was required 
to notify VA immediately if he received any other income and 
that the failure to promptly report income changes could 
result in an overpayment that must be repaid.

In his January 2000 Improved Pension Eligibility Verification 
Report the veteran noted he and his spouse received monthly 
SSA benefit payments, but that they had no other income or 
assets.  

In correspondence dated in February 2000 the RO noted the 
veteran had previously reported monthly payments of $74 from 
Prudential Insurance of America (Prudential) and a $600 
payment from the Teamsters.  The RO requested the veteran 
provide information as to whether he had continued to receive 
these payments.  

In correspondence dated in February 2000 the RO notified the 
veteran that his monthly nonservice-connected disability 
pension payments had been amended and were $612 effective 
from February 1, 2000.  It was noted that VA's maximum annual 
rate was $17,782 effective from February 1, 2000.  The RO 
reported that his payments from February 1, 2000, were based 
upon countable annual income of $10,428, including his annual 
SSA benefits of $6,660, other income of $888, and his 
spouse's annual SSA benefits of $2,880.  He was again 
informed that he was required to notify VA immediately if he 
received any other income and that the failure to promptly 
report income changes could result in an overpayment that 
must be repaid.

In correspondence dated in February 2000 the veteran reported 
he continued to receive monthly payments of $74 from 
Prudential, but that he had not received additional $600 
payments from the Teamsters.  

In his January 2001 Improved Pension Eligibility Verification 
Report the veteran noted he and his spouse received monthly 
SSA benefit payments, but that they had no other income or 
assets.  

In August 2001 the RO notified the veteran that information 
had been obtained indicating that he had received additional 
payments from Prudential in 1999 for $1,000 and in 2000 for 
$990.  An accounting was provided showing the veteran's 
previously received VA benefit payments since January 1, 
1999, and the proposed amended retroactive monthly payment 
schedule for that time period as a result of this additional 
income.

In correspondence dated in September 2001 the veteran stated 
that he had reported he had received $1,000 for the year 1999 
and admitted that he had received the payments as identified 
by the RO.  He also provided a copy of a check statement from 
Prudential dated in March 2000 reporting an "extra check" 
in the amount of $990 ($1,100 less federal tax withholding of 
$110) had been paid by the Teamsters.  

In correspondence dated in September 2001 the RO notified the 
veteran that his monthly nonservice-connected disability 
pension payments had been amended as a result of his 
additional income from Prudential and were $472 effective 
from January 1, 1999, $487 effective from December 1, 1999, 
$488 effective from January 1, 2000, $512 effective from 
December 1, 2000, and $512 effective from January 1, 2001.  
It was noted that his payments from January 1, 1999, were 
based upon countable annual income, including his annual SSA 
benefits of $6,840, retirement income of $888, other income 
of $1,000, and his spouse's annual SSA benefits of $2,964.  
His payments from December 1, 1999, were based upon countable 
annual income, including his annual SSA benefits of $7,008, 
retirement income of $888, other income of $1,000, and his 
spouse's annual SSA benefits of $3,036.  His payments from 
January 1, 2000, were based upon countable annual income, 
including his annual SSA benefits of $7,008, retirement 
income of $888, other income of $990, and his spouse's annual 
SSA benefits of $3,036.

In October 2001 the veteran was notified that the amendment 
to his monthly nonservice-connected disability pension 
payments as a result of his additional income from Prudential 
had resulted in an overpayment of $1,891.  He was also 
notified of his right to dispute the debt or to request a 
waiver of repayment.  VA records dated in September 2001 show 
the veteran received VA nonservice-connected disability 
benefit payments from January 1, 1999, to September 30, 2001, 
of $18,796 (not adjusted for repayment of VA overpayment), 
but that considering his additional unreported annual income 
in 1999 and 2000 he was only entitled to receive $16,905.  
In his October 2001 notice of disagreement the veteran 
asserted, in essence, that the additional payments from 
Prudential in 1999 for $1,000 and in 2000 for $990 should not 
be considered income for the purpose of reducing his VA 
pension benefits.  He claimed the payment was not a bonus 
because he had not been working and was not income because it 
resulted from his premium payments and the pension plan's 
positive investment performance.  He reiterated his claim in 
correspondence dated in November 2001 and February 2002.  

Analysis

In determining income for purposes of entitlement to VA 
improved pension benefits, payments of any kind or from any 
source will be counted as income in the year in which 
received unless specifically excluded.  See 38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  

The following are excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare, maintenance, VA pension benefits, reimbursement for 
casualty loss, profits realized from a property sale, joint 
accounts, unreimbursed medical expenses, expenses of last 
illnesses and burials and just debts, educational expenses, 
certain portion of a child's income, Domestic Volunteer 
Service Act program payments, distribution of funds under 38 
U.S.C.A. § 1718, child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.  38 C.F.R. § 3.272. 

Based upon the evidence of record, the Board finds the 
veteran's Prudential or Teamsters payments in 1999 for $1,000 
and in 2000 for $990 are not specifically excluded under 38 
C.F.R. § 3.272 and, therefore, must be included as countable 
annual income.  They are not shown to be welfare payments or 
a return of insurance premiums and there is no basis in law 
or fact whereby these payments may be excluded from countable 
income for the purpose of determining VA improved pension 
benefit payments.  VA records show the veteran received VA 
nonservice-connected disability benefit payments from January 
1, 1999, to September 30, 2001, of $18,796, but that 
considering his additional unreported annual income in 1999 
and 2000 he was only entitled to receive $16,905 which 
resulted in the proper calculation of an overpayment of 
$1,891.  In cases such as this, where the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  See Sabonis, 6 Vet. App. 426.


ORDER

The additional overpayment of nonservice-connected disability 
pension benefits from January 1, 1999, to September 30, 2001, 
in the calculated amount of $1,891 was properly created; the 
appeal is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

